Title: From Benjamin Franklin to Anthony Wayne, 28 August 1776
From: Franklin, Benjamin
To: Wayne, Anthony


Dear Sir,
Philada Augt. 28. 1776
I have received two of your Favours, which were immediately communicated to the Board of War, who are a Committee of Congress appointed to take Care of every thing in that Department, and who will I make no doubt take the necessary Measures for supplying your Wants. But as America is new in the Business of Providing for Armies, there must be for a time Deficiencies that are very inconvenient to the Troops, and which Experience only can bring us into the Mode of Preventing. I am pleas’d to find your People bear them with a Soldierly Spirit, and I hope they will soon be remedied.
A general Action is every day expected at New York. If the Enemy is beaten, it will probably be decisive as to them; for they can hardly produce such another Armament for another Campaign: But our growing Country can bear considerable Losses, and recover them, so that a Defeat on our part will not by any means occasion our giving up the Cause. Much depends on the Bravery of you who are posted at Ticonderoga. If you prevent the Junction of the two Armies, their Project for this Year will be broken, and the Credit of the British Arms thro’out Europe and of the Ministry in England will be demolish’d, and the Nation grow sick of the Contest.
I am much oblig’d by your Draft of the Situation of our Troops, and of the Defences. I pray heartily for your Success, not doubting you will deserve it.
The greatest Unanimity continues in the Congress. The Convention of this Province is sitting, engag’d in framing a new Government. The greatest Part of our Militia are in New Jersey. Arms and Ammunition are daily arriving, the French Government having resolv’d to wink at the Supplying of us: So that in another Year our People throughout the Continent will be both better arm’d and better disciplin’d, as most of them will have some Experience of a Camp Life and actual Service. Present my best Respects to General Gates, and believe me, with sincere Esteem, Dear Sir Your most obedient humble Servant
B Franklin
Col. Wayne
 
Endorsed: 28th Augt 1776. B Franklin Esqr Exd[?] Holding out encouragement to the Army &c.
